DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1–20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 20020043611), hereinafter referred to as Yoshikawa, in view of Oishi et al. (JP H05346318 A), hereinafter referred to as Oishi.
Regarding claims 1, 3, 11, and 13, Yoshikawa teaches, “A scanning light measuring apparatus (method) (Fig. 1, ref. # 1) for observing light scanned (by 3) in a main scanning direction (x-direction) with controllable light-emission time and scanning speed (19, 21) by an optical unit (3, 4, 5, 6) having a synchronous detection sensor (ref. # 4, 7; paragraph [0089–0090]) that detects the light, the apparatus comprising: a support table (2 holding 3, 4, 5, 6) on which the optical unit (3, 4, 5, 6) is placed; a light-emission control circuit (19) configured to control the light-emission time based on a synchronous detection signal (7) from the synchronous detection sensor (4); a light-receiving element (8) configured to receive the scanning light; a moving mechanism ([0093–0099]; ref. # 11) configured to support the light-receiving element so as to be movable in the main scanning direction; and a measurement control circuit ([0109–0114]; ref. # 14) configured to move the light-receiving element in the main scanning direction by the moving mechanism, scan the light-receiving element with the scanning light, acquire an output of the light-receiving element, and measure a scanning light diameter of the scanning light based on the output.” Yoshikawa does not appear to teach, “the light-receiving element movable in…a rotation direction around an axis orthogonal to the main scanning direction and an optical axis direction of the scanning light; wherein the measurement control circuit rotates the light-receiving element by the moving mechanism so that a light-receiving surface of the light-receiving element at a measurement position of the scanning light is substantially orthogonal to the optical axis direction at least in the main scanning direction.” However, Oishi teaches the deficiencies of Yoshikawa (ref. # 5; pg. 3, ln. 45–48 & pg. 7, ln. 2–8 of English translation; ref. # 5 fixed in scanning plane while rotated). It would have been obvious to one skilled in the art at the time of filing to modify Yoshikawa’s invention to include the light-receiving element movable in…a rotation direction around an axis orthogonal to the main scanning direction and an optical axis direction of the scanning light; wherein the measurement control circuit rotates the light-receiving element by the moving mechanism so that a light-receiving surface of the light-receiving element at a measurement position of the scanning light is substantially orthogonal to the optical axis direction at least in the main scanning direction.
The ordinary artisan would have been motivated to modify Yoshikawa’s invention for at least the purpose of ensuring accurate measurement of intensity, shape, and diameter of the beam in all three dimensions, which allows quality printing via a photoconductive member.
Regarding claims 2 and 12, Yoshikawa teaches, “wherein the measurement control circuit stores the scanning light diameter for a plurality of scanning positions of the scanning light (positions along x-axis stored in 10; abstract; [0109–0114]).”
Regarding claims 4 and 14, Yoshikawa teaches, “wherein the moving mechanism supports the light-receiving element so as to be movable in the optical axis direction ([0096] of Yoshikawa; also taught by Oishi pg. 3, ln. 45–48).”
Regarding claims 5 and 15, Yoshikawa teaches, “wherein the moving mechanism supports the light-receiving element so as to be movable in a sub-scanning direction intersecting the main scanning direction and the optical axis direction ([0096] of Yoshikawa; also taught by Oishi pg. 3, ln. 45–48).”
Regarding claims 6 and 16, Yoshikawa teaches, “wherein the measurement control circuit measures the scanning light diameter at a plurality of measurement positions in the main scanning direction while the light-receiving element is being moved by the moving mechanism in the main scanning direction ([0093, 0114, 0152–0154]; ref. # 10, 14, 24).”
Regarding claims 7 and 17, Yoshikawa teaches, “wherein the light-receiving element comprising a two-dimensional image sensor (8), and the light-emission control circuit forms the scanning light in a spot shape on the two-dimensional image sensor by a pulse signal (abstract).”
Regarding claims 8 and 18, Yoshikawa teaches, “wherein the measurement control circuit calculates a scanning light diameter in at least one of the main scanning direction and a sub-scanning direction orthogonal to the main scanning direction from image data output by the two-dimensional image sensor (abstract; [0114, 0134, 0143]; ref. # 10, 14, 24).”
Regarding claims 9 and 19, Yoshikawa teaches, “wherein the measurement control circuit moves the two-dimensional image sensor in the optical axis direction by the moving mechanism and calculates the scanning light diameter at a plurality of positions in the optical axis direction ([0092–0096]; ref. # 10, 14, 24; 8 moves in the y-direction, and control of beam diameter sensing is performed at a plurality positions; also taught by Oishi pg. 5, ln. 29–43).”
Regarding claims 10 and 20, Yoshikawa teaches, “wherein the measurement control circuit calculates a scanning position deviation of scanning light in at least one of the main scanning direction and a sub-scanning direction orthogonal to the main scanning direction from image data output by the two-dimensional image sensor ([0098, 0099]; ref. # 10, 14, 24).”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach scanning light measuring apparatuses and devices similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852